Exhibit 10.4

 

  

LOGO [g10987ex10_3.jpg]

June 16, 2009

John Giere

 

Re: Offer of Employment

Dear John:

We are extremely pleased to offer you this opportunity to join Openwave Systems
Inc. (“Openwave”) in the position of Senior Vice President, Product and
Marketing. You will report to Ken Denman, CEO and you will be based in
Openwave’s Redwood City location. The following terms and conditions shall apply
to your anticipated employment with Openwave. This offer is contingent upon the
positive confirmation of the information you have provided in your resume, a
successful background check and references.

1. Commencement of Employment with Company.

Your employment will commence on July 8, 2009.

2. Base Compensation.

Your annual base salary will be USD $300,000. You will be paid semi-monthly on
the 15th and the last working day of each month.

3. Incentive Compensation

You will be eligible for a bi-annual incentive cash award from the Company under
the Company’s Corporate Incentive Plan (“CIP”), based upon a target for each six
month period which shall be 90% of your base salary actually earned for the six
month performance period (i.e., $135,000.00 based upon your initial base
salary). Under the terms of the CIP, your actual annual incentive cash award may
be below, at, or above target (up to a maximum of 150% of your target, as
prorated if applicable) and shall be determined based upon the Company’s
achievement level against selected financial and performance objectives. The
terms of the CIP, including the financial and performance objectives for the
Company, shall be established for each performance period by the Compensation
Committee in consultation with the Board of Directors of the Company.

4. Sign-on Bonus

You will receive a $25,000.00 sign-on bonus. Should your employment with
Openwave terminate for any reason other than an Involuntary Termination as
defined in Addendum E or a reduction in force within your first twelve
(12) months of employment, you agree to pay back the bonus on a prorated basis,
with pro-ration based upon the number of months of your service with the
company.

5. Equity Awards.

Subject to the approval of the Compensation Committee of the Board of Directors
of Openwave at its first meeting following your employment commencement date,
you will be granted an option to purchase 325,000 shares of Common Stock (the
“Option”). The Option shall have an exercise

 

June 25, 2009    Page 1



--------------------------------------------------------------------------------

price equal to the fair market value of the Company common stock on the date of
grant (which shall be determined in the discretion of the Compensation Committee
in accordance with the terms of Openwave’s 2006 Stock Incentive Plan). The
vesting commencement date will be your employment commencement date. The option
will vest monthly over a period of 4 years contingent upon continued employment
on the applicable vesting date. Any Option granted shall be subject to the terms
of the Company’s policies and standard form of agreements.

6. Insurance Plans.

You are also eligible to participate in our comprehensive employee benefit
programs. You understand and agree that, subject to applicable law, the Company
reserves the right to unilaterally revise the terms of the employee benefit
programs.

7. Relocation.

Openwave cover reasonable expenses and will assist you in your relocation to the
Redwood City area as per the Company’s Relocation Policy and per the terms
referenced in a letter to you from Meg Makalou on June 25, 2009. You must
relocate to the Redwood City area no later than November 30, 2009. Please
contact Alyssa Wagner at 650.480.4532 to learn more about your relocation
assistance package.

8. At Will Employment.

You should be aware that your employment with Company is for no specified period
and constitutes “at will” employment. As a result, you, and/or the Company, each
have the right to terminate the employment relationship at any time for any
reason, with or without cause. This is the full and complete agreement between
you and the Company regarding this term. Although your job duties, title,
compensation and/or benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in a written amendment to this Agreement signed
by you and an authorized officer of the Company.

9. US Work Authorization

Your employment will commence on July 8, 2009, or on the first available date
following your providing to Company proof of your eligibility to work in the
United States.

10. Severance.

If your employment is terminated by the Company other than for Cause as defined
in Addendum E, you shall be eligible to receive the severance and benefits
described in the Company’s Executive Severance Benefit Policy and as consistent
with applicable law. This paragraph and your participation in the Company’s
Executive Severance Benefit Policy do not change or alter the at will nature of
your employment relationship with the Company.

11. Components of Agreement.

Incorporated into this Agreement by reference are the following addendums
(“Addendums”) and their attachments, each of which is a component of the
Agreement.

Addendum A- Employment Requirements

Addendum B- Confidential Information and Inventions Assignment Agreement

Addendum C- Insider Trading Policy

Addendum D- Code of Conduct and Ethics

Addendum E- Definitions of Involuntary Termination and Cause

Addendum F- Change of Control Severance Agreement

 

June 25, 2009    Page 2



--------------------------------------------------------------------------------

12. Section 409A.

You and the Company intend that income provided to you pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code (“Section 409A”), and the provisions of this Agreement shall be
interpreted and construed in favor of satisfying any applicable requirements of
Section 409A. The Company does not, however, guarantee any particular tax effect
for income provided to you pursuant to this Agreement, and except for its
obligation to withhold applicable income and employment taxes from compensation
paid or provided to you, the Company shall not be responsible for the payment of
any applicable taxes incurred by you on compensation paid or provided to you
pursuant to this Agreement. In the event that any compensation to be paid or
provided to you pursuant to this Agreement may be subject to the excise tax
described in Section 409A, the Company may delay such payment for the minimum
period required in order to avoid the imposition of such excise tax.

13. Entire Agreement/Modification.

This Agreement, the Addendums, and any stock option agreements between you and
the Company, constitute the entire agreement between you and the Company
concerning our employment relationship, and they supersede all prior
negotiations, representations, and agreements regarding that subject. This
Agreement cannot be modified or amended except by a subsequent written amendment
signed by you and an authorized officer of the Company.

Please review these terms to make sure they are consistent with your
understanding. Please sign one copy and return, no later than June 19, 2009.
Your acceptance of this Agreement represents a unique opportunity for both you
and Company to grow and to succeed. We thank you for the commitment you have
made to our common vision and look forward to working with you.

Sincerely,

Ken Denman

Chief Executive Officer

I accept the offer of employment and terms stated in this Offer Letter and the
accompanying Addendums and attachments.

 

Accepted:

 

/s/ John Giere

  Date:  

6/29/09

   

John Giere

     

 

June 25, 2009    Page 3